Citation Nr: 0916156	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia, claimed as a nervous disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which found new and material evidence 
sufficient to reopen a claim for service connection for 
schizophrenia, claimed as a nervous disorder, had not been 
received.  The benefit was originally denied in August 1989, 
and that decision became final and has not been reopened.  
See 38 U.S.C.A. § 7105.

Regardless of the RO's action regarding reopening the 
Veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2008).  In this regard, the facts and 
circumstances of this case require an attempt to retrieve 
medical records and social security disability records before 
the Veteran's request to reopen the case can be addressed.  

The Veteran's service treatment records, which were stored on 
microfiche film, have been printed and reviewed.  The Board 
finds no evidence of treatment for a psychiatric disorder 
during service.  

The Veteran applied for medical treatment at the Chicago VA 
in May 1985.  In August 1985, the Veteran was treated there 
for schizophrenia, and the physician recorded his parents' 
statement that the Veteran suffered a nervous breakdown while 
in service in 1980 or 1981.  The Veteran's diagnosis of 
schizophrenia was confirmed by the June 1986 VA 
neuropsychiatric examination.  

In his August 1989 statement, the Veteran said that his 
mental illness was caused by smoking a narcotic substance in 
service and that, as a result, he was hospitalized for a week 
at the Naval Regency Hospital in Charleston, South Carolina.  
He claimed that he was then locked in a room for therapy and 
later transferred to another hospital to determine what kind 
of drug he had taken.  In November 2007, the Veteran's 
service organization indicated that the Veteran's 
hospitalization was in 1982.  The claims file lacks evidence 
of an effort to obtain these specified hospital records.  

Based on the Veteran's identification of additional relevant 
VA medical records that are not in the claims file and may 
still be available, copies of all outstanding records of 
treatment, VA and non-VA, received by the Veteran for the 
disability on appeal should be obtained and made part of the 
claims file.  38 C.F.R. § 3.159(c)(1)(2) (2008).  This 
specifically should include any service hospitalization 
(clinical) records.

The Veteran's October 2004 VA treatment records noted social 
security disability benefits as his source of income.  In the 
August 2005 notice of disagreement (NOD), the Veteran also 
indicated that he currently receives supplemental security 
income.  This evidence indicates that the Veteran has 
received or currently receives benefits from the Social 
Security Administration (SSA).  The Veteran's claims file, 
however, does not currently contain SSA administrative 
decision(s) or the underlying medical records SSA used in 
making its decision(s).  The Board notes that VA has a duty 
to obtain SSA records when it has actual notice that the 
Veteran was receiving SSA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002); Tetro v. Gober, 14 
Vet. App. 100, 110 (2000) (holding that VA has a duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Accordingly, the AMC/RO must 
contact SSA and obtain and associate with the claims file 
copies of the Veteran's records regarding SSA benefits, 
including any medical records in its possession.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for his schizophrenia, claimed as 
a nervous disorder, should be obtained and 
made part of the claims file.  
Specifically, the RO should request any 
service hospitalization (clinical) 
records.  

2.  The RO should contact SSA and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA used in 
making its decision(s).  

3.  Thereafter, the Veteran's claim for 
service connection for schizophrenia, 
claimed as a nervous disorder, must be 
adjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.  

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
must be provided with a supplemental 
statement of the case.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).









